Martin, J.,
delivered the opinion of the court.
The petitioners, as sisters and heirs of Antonio Francisco Diez de Celis, claim a sum of five thousand dollars, as due him by the community which formerly existed between the parents of the defendants. The general issue was pleaded, and the defendants, appellants from the judgment which was rendered against them, ground their hope of its reversal on the following points:
. tain^jjersons whó ale Se leg “hS proprietoir°they his only heirs, unless it is known that others exist,
Where a proves^ that*'8 a ened bythename Antonio,” and a ais attests the interment of a person named “Francisco,” and fte^dmaS'*™ ferior co“urt!e peTsonWthwi.ose tenpted^To be cónsfddereTsttho one whose death, according to tuo pleadings, it was important to eslabhsh.
1. The petitioners have not proved that they are the only
' 3. Nor the identity of the person who is proved to have died at Havanna, with their ancestor.
3. The claim is not sufficiently proved, as the only evidence of it results from the declaration of the defendants’ mother, in her last will.
I. The petitioners appear to he the sisters of the person whose estate they claim; they have produced extracts from the registry of burials in Spain, attesting the death of his father and mother. They have shown, as far as a negative *s susceptible of proof, that their brother was never married, an<l certificate of his burial in Havana, attests that he died a bachelor. The petitioners must, therefore, be his only heirs, unless he left a brother or other sister, or the . n ., ,, 7 issue oí such. lms is neither alleged nor proven.
II. The petitioners claim the estate of Antonio Francisco Diez de Celis; they have produced an extract from the °f baptisms in Spain, attesting that in the year 1759, a child was christened by the name of Francisco Alitonio Diez de Celis, and an extract from the registry of burials at Havana, attesting the interment of Francisco Diez de Cells, aged about seventy-two. The statement of ° J facts contains an admission of the death of Francisco Diez - ^e^s’ iQ Havana, and his death is also proved to have taken place in that city. No question appears to have been raised in the Parish Court on this point, and we must con-elude that the person whose death was attempted to be proven, and is admitted by the statement of facts, is the one whose death, according to the pleadings, it was important ° 4 ° ' †0 establish.
The defendants’ mother, who died after their father, declares in her will, that no step was taken to establish by mortuary proceedings the state of the affairs of the community; she declares that the property belonging thereto, and particularly that her husband had in Cadiz a sum of five thousand dollars, belonging to Francisco Diez de Celis. A *407witness avers that he heard the husband of the deceased say he had a sum of money in Spain belonging to Francisco Diez de Celis; and the executor of said husband declares that after the death of his testator, he had the said sum of five thousand dollars brought over from Cadiz, and it is admitted in the statement of facts, that this sum of five thousand dollars is now in the hands of the husband of one of the defendants.
It does appear to us that the defendants have entirely failed in establishing any of the grounds on which they attempted to induce us to interfere with the judgment.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs in both courts.